DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Steven J. Hanke on 02/15/2022.
	
In the Claims:

1. (Currently Amended)	A method of determining distribution of fracturing components in fracture clusters of a wellbore, comprising:
modifying surface flow rates for pumping a fracturing component into the wellbore;
measuring surface pressures for the surface flow rates; and
determining flow rates for the fracture clusters employing the surface flow rates, the surface pressures, and a model representing flow distribution of the wellbore by solving for time invariant coefficients of the model employing the surface flow rates and the surface pressures, wherein the time invariant coefficients are selected from the group consisting of a perforation loss coefficient (Cp,i), a tortuosity loss coefficient (Ct,i), and an effective stress σi.
2. (Original)	The method as recited in Claim 1, wherein the model is based on relationships that include a relationship of a cluster flow rate to a cluster entrance pressure, a relationship of a surface flow rate to the flow rates for each of the fracture clusters, and the relationship between a cluster entrance pressure to friction and hydrostatic pressure associated with the fracturing component.

4. (Previously Presented)	The method as recited in Claim 1, further comprising predicting future flow rates for the fracture clusters employing the model and the time invariant coefficients.
5. (Original)	The method as recited in Claim 1, further comprising providing a status of the fracturing component in the fracture clusters based on the flow rates for the fracture clusters.
6. (Original)	The method as recited in Claim 1, wherein the modifying occurs after breakdowns are completed for a multi- cluster fracturing stage for the wellbore.
7. (Original)	The method as recited in Claims 1, wherein the surface flow rates are modified a number of times that is greater than two times a number of the fracture clusters.
8. (Currently Amended)	A fracturing controller for hydraulic fracturing of subterranean regions, comprising:
an interface configured to receive surface flow rates and corresponding surface pressures for pumping a fracturing component into a wellbore, wherein the surface flow rates are modified in a series of steps; and
a processor configured to determine flow rates for the fracture clusters employing the surface flow rates, the surface pressures, and a model representing flow distribution of the wellbore by solving for time invariant coefficients of the model employing the surface flow rates and the surface pressures, wherein the time invariant coefficients are selected from the group consisting of a perforation loss coefficient (Cp,i), a tortuosity loss coefficient (Ct,i,), and an effective stress (σi).
9.-10. (Canceled)

12. (Original)	The fracturing controller as recited in Claim 8, wherein the model is based on a set of non-linear equations that include an equation relating a cluster flow rate to a cluster entrance pressure and an equation relating a cluster entrance pressure to friction and hydrostatic pressure associated with the fracturing component.
13. (Original)	The fracturing controller as recited in Claim 12, wherein the model further includes a constraint between a surface flow rate and a summation of the flow rates for each of the fracture clusters.
14. (Original)	The fracturing controller as recited in Claim 8, wherein the processor is further configured to provide a status of the fracturing components in the fracture clusters based on the flow rates for the fracture clusters.
15. (Original)	The fracturing controller as recited in Claim 8, wherein the fracturing component is a fracture fluid having proppants.
16. (Currently Amended)	A computer program product having a series of operating instructions stored on a non-transitory computer-readable medium that directs a processor when executed thereby to perform operations to determine a distribution of fracture fluids in fracture clusters of a wellbore, the operations comprising:
receiving surface flow rates for pumping a fracture fluid into the wellbore, wherein the surface flow rates are modified in a series of steps;

determining flow rates for the fracture clusters employing the surface flow rates, the surface pressures, and a model representing flow distribution of the wellbore by solving for time invariant coefficients of the model employing the surface flow rates and the surface pressures, wherein the time invariant coefficients are selected from the group consisting of a perforation loss coefficient (Cp,i), a tortuosity loss coefficient (Ct,i), and an effective stress (σi).
17. (Original)	The computer program product as recited in Claim 16, wherein the model is represented by a set of non-linear equations that include an equation relating a cluster flow rate to a cluster entrance pressure, an equation relating a cluster entrance pressure to friction and hydrostatic pressure corresponding to the fracture fluid, and a constraint between a surface flow rate and a summation of the flow rates for each of the fracture clusters.
18. (Canceled)
19. (Previously Presented)	The computer program product as recited in Claim 16, wherein the operations further include predicting future flow rates for the fracture clusters employing the model and the time invariant coefficients.
20. (Original)	The computer program product as recited in Claim 16, wherein the operations further include providing a status of the fracturing fluids in the clusters based on the flow rates for the fracture clusters.
Allowable Subject Matter
3.	Claims 1-2, 4-8, 11-17, and 19-20 are allowed.
Claims 1-2, 4-8, 11-17, and 19-20 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  determining flow rates for the fracture clusters employing the surface flow rates, the surface pressures, and a model representing flow distribution of the wellbore by solving for time invariant coefficients of the model employing the surface flow rates and the surface pressures, wherein the time invariant coefficients are selected from the group consisting of a perforation loss coefficient (Cp,i), a tortuosity loss coefficient (Ct,i), and an effective stress σi as cited in independent claims 1, 8, and 16.
Instead, Husain et al. disclose laminar flow between two parallel plates representing the fluid flow in open rock fractures and critical time step calculated to investigate the hydraulic fracture propagation behavior in the presence of perforation and wellbore friction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/TOAN M LE/Primary Examiner, Art Unit 2864